      9:18-cv-00273-TLW       Date Filed 07/30/19    Entry Number 102    Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               BEAUFORT DIVISION

TIMOTHY GLIBOWSKI, on behalf of                     Civil Action No. 9:18-cv-00273-TLW
himself and all others similarly situated,

                       Plaintiff,

       v.

SCANA CORPORATION, SOUTH
CAROLINA ELECTRIC & GAS
COMPANY, SCANA SERVICES, INC.,
SOUTH CAROLINA PUBLIC SERVICE
AUTHORITY, KEVIN MARSH, JIMMY
ADDISON, STEPHEN BYRNE, MARTIN
PHALEN, MARK CANNON, RUSSELL
HARRIS, RONALD T. LINDSAY, JAMES
MICALI, MICHAEL CROSBY, MARION
CHERRY, and LONNIE CARTER.

                       Defendants.


       STIPULATION REGARDING FILING OF THIRD AMENDED COMPLAINT
            AND EXTENDING DEADLINE FOR RESPONDING TO SAME

       The undersigned parties hereby submit this stipulation regarding Plaintiffs’ filing

of a Third Amended Complaint in this matter and extending the deadline for Defendants

to respond to same (“Stipulation”). Specifically, the parties ask that the Court issue an

order providing that Defendants need not file any response to the Second Amended

Complaint and extending the time for all Defendants to file responsive pleadings and/or

motions to dismiss until twenty-one (21) days following the filing of Plaintiffs’ Third

Amended Complaint. In support of this Stipulation, the parties respectfully show the

Court as follows:

       1.     Plaintiffs filed a Second Amended Complaint on January 28, 2019. Dkt.

79.



                                             1
     9:18-cv-00273-TLW       Date Filed 07/30/19     Entry Number 102    Page 2 of 4




       2.     The current deadline for Defendants to respond to the Second Amended

Complaint is August 1, 2019. See Dkt. 99.

       3.     Plaintiffs have informed Defendants that they intend to file a Third

Amended Complaint.

       4.     Defendants have agreed not to oppose Plaintiffs’ filing of the Third

Amended Complaint (reserving all defenses thereto) provided that Plaintiffs agree to

allow Defendants twenty-one (21) days following the filing of the Third Amended

Complaint to respond to the same. Plaintiffs have agreed to that request. 1

       For the foregoing reasons, the undersigned parties jointly ask this Court to issue

an Order providing that Defendants need not file any response to the Second Amended

Complaint and that Defendants shall have up to and including twenty-one (21) days

following the filing of Plaintiffs’ Third Amended Complaint to file any responsive

pleadings and/or motions to dismiss the Third Amended Complaint. A proposed order

granting the requested relief is attached to this Stipulation.

       Jointly submitted this 30th day of July, 2019.


                                    s/ Steven J. Pugh
                                    Steven J. Pugh (Fed. ID No. 7033)
                                    RICHARDSON PLOWDEN & ROBINSON, P.A.
                                    1900 Barnwell Street
                                    Post Office Drawer 7788
                                    Columbia, South Carolina 29202
                                    (803) 771-4400
                                    spugh@richardsonplowden.com



1 The operative Second Amended Complaint in this matter includes a number of
  individual Defendants who have not yet appeared, but who have been served or
  have otherwise agreed to waive service. All Defendants have been consulted and,
  reserving all rights, agree not to oppose Plaintiffs’ filing of the Third Amended
  Complaint.

                                              2
9:18-cv-00273-TLW   Date Filed 07/30/19   Entry Number 102    Page 3 of 4




                         David L. Balser (pro hac vice)
                         Jonathan R. Chally (pro hac vice)
                         KING & SPALDING LLP
                         1180 Peachtree Street, NE
                         Atlanta, Georgia 30309
                         (404) 572-4600
                         dbalser@kslaw.com
                         jchally@kslaw.com

                         Counsel for Defendants South Carolina
                         Electric & Gas Company, SCANA Corporation,
                         and SCANA Services, Inc.




                         s/ J. Preston Strom, Jr.
                         J. Preston Strom, Jr. (Fed. ID No. 4354)
                         Mario A. Pacella (Fed. ID No. 7538)
                         Bakari T. Sellers (Fed. ID No. 11099)
                         Jessica L. Fickling (Fed. ID No. 11403)
                         STROM LAW FIRM, LLC
                         2110 Beltline Boulevard
                         Columbia, South Carolina 29204
                         (803) 252-4800
                         petestrom@stromlaw.com
                         bsellers@stromlaw.com
                         mpacella@stromlaw.com
                         jfickling@stromlaw.com

                         Daniel A. Speights (Fed. ID No. 4252)
                         A. Gibson Solomons, III (Fed. ID No. 7769)
                         SPEIGHTS & SOLOMONS, LLC
                         100 Oak Street, East
                         Hampton, South Carolina 29924
                         (803) 943-4444
                         dspeights@speightsandsolomons.com
                         gsolomons@speightsandsolomons.com




                                  3
9:18-cv-00273-TLW   Date Filed 07/30/19   Entry Number 102    Page 4 of 4




                         Terry E. Richardson, Jr. (Fed. ID No. 3457)
                         Daniel S. Haltiwanger (Fed. ID No. 7544)
                         Jerry H. Evans (Fed. ID No. 7149)
                         RICHARDSON, PATRICK, WESTBROOK &
                         BRICKMAN, L.L.C.
                         Post Office Box 1368
                         1730 Jackson Street
                         Barnwell, South Carolina 29812
                         (803) 541-7850
                         dhaltiwanger@rpwb.com
                         jevans@rpwb.com

                         Attorneys for the Plaintiffs



                         s/ B. Rush Smith, III
                         B. Rush Smith, III (Fed. ID No. 5031)
                         William C. Hubbard (Fed. ID No. 1988)
                         A. Mattison Bogan (Fed. ID No. 9826)
                         Carmen Harper Thomas (Fed. ID No. 10170)
                         NELSON MULLINS RILEY & SCARBOROUGH LLP
                         1320 Main Street, 17th Floor
                         Post Office Box 11070 (29211-1070)
                         Columbia, South Carolina 29201
                         (803) 799-2000
                         rush.smith@nelsonmullins.com
                         william.hubbard@nelsonmullins.com
                         matt.bogan@nelsonmullins.com
                         carmen.thomas@nelsonmullins.com

                         Attorneys for South Carolina Public Service Authority
                         and Lonnie Carter




                                   4
